Name: 88/69/EEC: Commission Decision of 22 December 1987 making an initial allocation to the Netherlands of part of the resources to be charged to the 1988 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most derived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  cooperation policy;  Europe;  foodstuff
 Date Published: 1988-02-05

 Avis juridique important|31988D006988/69/EEC: Commission Decision of 22 December 1987 making an initial allocation to the Netherlands of part of the resources to be charged to the 1988 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most derived persons in the Community Official Journal L 033 , 05/02/1988 P. 0041 - 0041*****COMMISSION DECISION of 22 December 1987 making an initial allocation to the Netherlands of part of the resources to be charged to the 1988 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most derived persons in the Community (88/69/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), Having regard to Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (2), and in particular Article 10 thereof, Whereas in order to implement the scheme for the supply of such food to that section of the population, to be financed from resources available in the 1988 budget year, it is necessary to allocate the resources between the Member States; Whereas provisional statistical data concerning the needs under this action upon which the allocation between Member States may be made is now available, and that final data is expected to be available only in the first part of 1988; Whereas, on 18 December 1987, the Netherlands requested Commission authorization to initiate the action on its territory and indicated the quantities of produce that it wished to distribute; whereas it is desirable to initiate the scheme now in those parts of the Community where implementation may commence at an earlier date than in other parts; whereas different starting dates must not lead to discrimination between the various parts of the Community; whereas this absence of discrimination can be ensured by making an initial partial allocation; whereas Decision 87/596/EEC (3) and Decision 88/68/EEC (4) have already been taken by the Commission to make initial partial allocations of resources to France and to Denmark, respectively; Whereas, in accordance with the provisions of Article 1 (4) of Regulation EEC no 3744/87, the Commission has sought the advice of major organizations familiar with the problems of the most deprived persons in the Community when drawing up this Decision, HAS ADOPTED THIS DECISION: Article 1 1. An initial partial allocation of the resources referred to in Article 10 of Regulation No 3744/87 shall be made as follows: - The Netherlands: 1,5 million ECU. 2. Subject to the limit set out in paragraph 1, the following quantities of produce may be withdrawn, from intervention, for distribution in the Netherlands - up to 150 tonnes of butter, - up to 300 tonnes of beef. 3. The withdrawals referred to in paragraph 2 may be made from 28 December 1987. Article 2 Further decisions shall be taken relating to the allocation of resources for all Member States, including the granting of additional resources to the Netherlands once the requirements are known. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 361, 22. 12. 1987, p. 27. (4) See p. 40 of this Official Journal.